Case: 22-1030    Document: 10      Page: 1    Filed: 04/01/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  BING DU, HELEN GE,
                   Plaintiffs-Appellants

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-1030
                   ______________________

     Appeal from the United States Court of Federal Claims
 in Nos. 1:19-cv-01020-EGB and 1:19-cv-01021-EGB, Senior
 Judge Eric G. Bruggink.
                   ______________________

  Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
                         ORDER
     In response to the court’s February 3, 2022 order, the
 United States urges dismissal of this appeal for lack of ju-
 risdiction as untimely. Appellants’ response opposes dis-
 missal.
     On November 23, 2020, the United States Court of Fed-
 eral Claims entered judgment, dismissing appellants’ con-
 solidated complaints for lack of subject matter jurisdiction.
 On December 22, 2020, appellants filed a motion seeking
Case: 22-1030    Document: 10      Page: 2    Filed: 04/01/2022




 2                                                   DU   v. US



 reconsideration. On February 3, 2021, the Court of Federal
 Claims issued an order denying the motion. *
     Appellants state that they did not receive the February
 2021 order until August 23, 2021, when they contacted ap-
 pellee’s counsel, who then forwarded to appellants a copy
 of the order. On September 8, 2021, appellants submitted
 a “Motion for Relief from Final Orders of Dismissal of
 Plaintiffs’ Refund Claim” at the Court of Federal Claims.
 That submission was returned to appellants unfiled. On
 October 1, 2021, the Court of Federal Claims docketed from
 appellants another submission entitled “Petition for Inter-
 locutory Review to the United States Court of Appeals for
 the Federal Circuit,” which the Court of Federal Claims
 transmitted to this court as a notice of appeal.
      To be timely, a notice of appeal must be received by the
 Court of Federal Claims within 60 days after the entry of
 the final judgment being appealed from. See 28 U.S.C.
 § 2522; Fed. R. App. P. 4(a)(1)(B). We have held that the
 filing deadline for civil appeals from the Court of Federal
 Claims to this court is a jurisdictional rule imposed by Con-
 gress with the intent of denying this court jurisdiction once
 a filing window has closed. See Marandola v. United
 States, 518 F.3d 913, 914–15 (Fed. Cir. 2008); see also
 Bowles v. Russell, 551 U.S. 205, 214 (2007). Thus, this
 court may only consider whether appellants’ notice of ap-
 peal was timely and cannot toll based on their personal cir-
 cumstances. Here, appellants’ notice of appeal was filed
 too late to appeal from either the November 23, 2020 judg-
 ment or the February 3, 2021 order denying reconsidera-
 tion.




     *  The decision states that it was filed on February 3,
 2021, but the Court of Federal Claims’ docket shows that it
 was entered on February 2, 2021.
Case: 22-1030     Document: 10      Page: 3     Filed: 04/01/2022




 DU   v. US                                                   3



      Appellants argue that the rejected September 2021
 submission should be treated as a motion to reopen the
 time to appeal pursuant to Rule 4(a)(6) of the Federal Rules
 of Appellate Procedure. However, such motions must be
 filed no later than 180 days after entry of the order sought
 to be appealed. See Fed. R. App. P. 4(a)(6) (allowing trial
 court to reopen the time to appeal when party did not
 timely receive the order being appealed but only if request
 was filed “within 180 days after the judgment or order is
 entered or within 14 days after the moving party receives
 notice . . . of the entry, whichever is earlier”). Here, appel-
 lants’ submission was filed outside of that deadline.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed as untimely.
      (2) Each side shall bear its own costs.
                                     FOR THE COURT

 April 1, 2022                       /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court